PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/866,508
Filing Date: 25 Sep 2015
Appellant(s): Oath Inc.



__________________
Ali Assar
Reg. No (65,848)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 1, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated August 30, 2021, from which the appeal is taken have been modified by the Advisory Action dated August 11, 2022.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 3, 4, 6, 8, 9, 11, 12, 14-18, 20, 23-26, and 28-30 are rejected under 35 U.S.C. 101 as being directed to an ineligible abstract idea.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  

Claims 8, 11, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0174185 A1 to Rawat et al. (hereinafter ‘RAWAT’) in view of US 2015/0186369 A1 to Yan et al. (hereinafter ‘YAN’), US 2014/0244242 A1 to Galvin, Jr et al. (hereinafter ‘GALVIN’), and US 2012/0265528 A1 to Gruber et al. (hereinafter ‘GRUBER’).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0174185 A1 to RAWAT et al., in view of US 2015/0186369 A1 to YAN et al., US 2014/0244242 A1 to GALVIN et al., and US 2012/0265528 A1 to GRUBER et al. as applied to claim 8 above, and further in view of US 2007/0073810 A1 to Adams et al. (hereinafter ‘ADAMS’).

(2) Response to Argument

The Appellant traverses the rejection of the claims as being directed to an ineligible abstract idea; contending that the analysis provided in the Final Office Action does not provide a full and meaningful analysis of the claim limitations.  See Brief p. 14.  The examiner respectfully disagrees.  Each and every limitation of exemplary claim 1 was considered in arriving at the conclusion that the claims are directed to an abstract idea without significantly more.  See Final Office Action (8/22/2021) pp. 5-6.  The finding of subject matter eligibility draws on explicit language from the claims to characterize the claims and apply the test set forth in MPEP §2106.  Although the Appellant suggests that the rejection does not articulate an abstract idea to which the claims are directed, the abstract idea is explicitly set forth in the Final Rejection, which states: “Although claims(s) 1, 3, 4, 6, 8, 9, 11, 12, 14-18, 20, 23-26, and 28-30 are all directed to one of the four statutory categories of invention, the claims are directed to identifying tasks in documents (as evidenced by exemplary claim 1; “identifying . . . a task to be performed by the individual based . . . on [ ] content of [ ] electronic communications”), an abstract idea.”  See Final Rejection p. 5.  Each and every limitation of the independent and dependent claims was considered individually and as a whole in arriving at the conclusion that the claims are directed to an abstract idea without significantly more.    
The Appellant submits that the claims are not directed to an abstract idea because they are directed to improving a technological process of automatically extracting tasks from unstructured electronic communications for incorporation into a calendar list.  See Brief p. 16.  In response, the Examiner submits that extracting tasks from communications for incorporation into a calendar is not a technological process.  The claims recite steps for managing personal behavior related to task management.  The process could be done manually using pen and paper, but the claims recite a general purpose computer for implementation.  The Examiner additionally notes that automation of a manual process does not provide an improvement to computer functionality.  See MPEP §2106.05(a)[I].  The claims do not recite an improvement that is rooted in computer technology.
The Appellant further contends that the claims are subject matter eligible due to their similarities with the claims from DDR Holding, LLC v. Hotels.com et al.  See Brief p. 19.  The Examiner respectfully disagrees.  The present claims do not solve a problem that is particular to the Internet and/or rooted in computer technology.  Identifying and extracting tasks from natural language in communications does not require performance by a computer or computer network.  Performance of the claims merely requires application of reading comprehension, language skills, and logic that humans may acquire through experience and traditional education.  It is unclear to the Examiner which elements or processes the Appellant believes root the claims in computer technology and networked computing devices.  
The Appellant further contends that the claims are subject matter eligible due to their similarities with the claims from Core Wireless Licensing v. LG Electronics.  See Brief p. 22.  According to the Appellant, the claims recite an improvement to graphical user interface technology and/or design.  The Examiner respectfully disagrees.  The present claims merely recite steps for extracting tasks and reporting the tasks to a user through a GUI using notifications or an electronic calendar.  The only limitation from exemplary claim 1 that appears to deal directly with the interface is the final limitation: “providing, by the at least one processor for presentation via the client device at the one or more locations within the screen of the client device, at least a portion of the information pertaining to the task and at least a portion of the second information pertaining to the second task.”  The Figures provided in the disclosure do not cover a particular interface design.  See Figs. 1-3.  The Appellant contends that the present claims solve a problem by automatically executing a process that “can consume a large amount of mental energy.”  See Brief p. 22.  The Examiner submits that, although the process can consume a large amount of mental energy, the claimed process is not inherently complex.  A computer is not required to extract tasks from communications as a substitute for manual execution of the process.  
The Appellant additionally submits that the rejection fails to comply with the Subject Matter Eligibility Guidance and MPEP §2106.  See Brief p. 23.  The Examiner respectfully disagrees.  The Guidance and MPEP §2106 were properly followed by the Examiner in the Final Office Action to arrive at a finding of subject matter ineligibility.  Again, the Examiner reiterates that the claims do not recite an improvement to a technology or technical field.  Identifying tasks in documents is not a technology or technical field.  The recitations of the claims merely amount to automation of a manual task.  The step of monitoring communications is recited at a high level of generality.  Additionally, note that an important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome.  See MPEP §2106.05(a).  The claims merely involve the idea of a solution – identification and extraction of tasks from communications via monitoring of communications – rather than providing a particular solution to a particular problem.  The high level of generality in the claims does not suggest subject matter eligibility.  No apparent increase in processing speed or efficiency is recited in the claims.  
The Appellant further contends that the claims are analogous to Example 37 from the Subject Matter Eligibility Examples.  The Examiner respectfully disagrees.  Extracting tasks from documents is not similar to the claims from Example 37, which involve arranging icons on a graphical user interface.  Arranging icons on a graphical user interface is a process that is rooted in computer technology.  In contrast, identifying tasks in communications is not rooted in computer technology.  The analysis provided in the Final Office Action does not conclude that the present claims are directed to a mental process that could be performed solely in the human mind. Rather, the analysis concludes that the claims are directed to a method of organizing human activity because the clams attempt to manage personal behavior related to task identification.  
The Appellant further compares the present claims to Claim 1 in Example 40.  In response, the Examiner points out that Claim 1 in Example 40 involves monitoring of network traffic data.  Such a process is rooted in computer technology.  Again, the Examiner reiterates that identifying tasks in communications is not rooted in computer technology.  Conducting the method recited in the independent claims according to user preferences does not provide a practical application or significantly more.  The application of user preferences to conduct the method of exemplary independent claim 1 is further evidence that the claims attempt to manage personal behavior.  The method is simply conducted according to the desired manner that an individual specifies.  Merely reciting that user preferences are being followed is evidence of ineligibility.  
The Appellant further submits that the claims are not merely automation of a manual process.  According to the Appellant, the claims are similar to the claims in Thales because the present claims use data from disparate data sources.  In response, the Examiner points out that the claims do not include any particular language suggesting that disparate data sources are used.  The Appellant does not cite to any specific language that suggests the claims involve a technical formatting solution or the like.  The use of a computer network does not imply the use of disparate data sources or a formatting solution.  The Examiner additionally points out that the Appellant has formerly asserted that the claims automate extracting tasks from documents.  See Brief p. 16.  The Appellant’s assertion on p. 29 of the Brief that the claims are directed to more than automation of a manual task is contradictory in nature.  Contrary to the Appellant’s assertions on p. 29 of the Brief, the steps of the claims could be implemented manually.  A human being could identify tasks based on user preferences, as claimed.  The recitation of generic computer hardware and/or a generic computer network does not provide significantly more than an abstract idea.  
The Appellant further contends that the claims recite significantly more than an abstract idea.  According to the Appellant, the claims contain an inventive concept by reciting limitations that are not conventional.  In response, the Examiner points out that the presence of unconventional limitations does not imply subject matter eligibility.  An abstract idea without significantly more is just that – an abstract idea – regardless of its conventionality.  Additional elements that are outside the scope of the identified abstract idea have been properly evaluated in the Final Office Action.  Those additional elements were found to amount to generic computer hardware that does not provide a practical application or significantly more than an abstract idea.  The other elements of the claims are part of the abstract idea of identifying tasks in documents.  The claims are directed to an abstract idea without significantly more.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        


Conferees:
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624                                                                                                                                                                                                        

/Jerry O’Connor     GJOC/Supervisory Patent Examiner,Group Art Unit 3624



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.